Name: Commission Regulation (EEC) No 1255/91 of 14 May 1991 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 No L 120/715. 5 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1255/91 of 14 May 1991 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 17 thereof, Whereas Commission Regulation (EEC) No 3846/87 (J), as last amended by Regulation (EEC) No 656/91 (4), esta ­ blishes the nomenclature applicable to export refunds on agricultural products ; Whereas an amendment to the agricultural product nomenclature for export refunds is necessary to permit refunds for round grain wholly milled rice in packings of a net content of five kilograms or less to vary ; whereas Regulation (EEC) No 3846/87 should be adapted accor ­ dingly ; HAS ADOPTED THIS REGULATION : Article 1 In Sector 2 'Rice and broken rice' in the Annex to Regu ­ lation (EEC) No 3846/87, the data relating to CN codes 1006 30 61 and 1006 30 92 are hereby replaced by those set out in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . 0 OJ No L 177, 24. 6 . 1989, p. 1 . 0 OJ No L 366, 24. 12. 1987, p. 1 . (4) OJ No L 73, 20 . 3 . 1991 , p. 9. No L 120/8 Official Journal of the European Communities 15 . 5 . 91 ANNEX CN code Description Product code 4   Wholly milled rice :    parboiled 1006 30 61     round grain  In immediate packings of 5 kg net or less 1006 30 61 100  other 1006 30 61 900     other : 1006 30 92      round grain  In immediate packings of 5 kg net or less 1006 30 92 100  other 1006 30 92 900'